     Case 1:20-cr-00100-LMB Document 33 Filed 07/23/20 Page 1 of 3 PageID# 154




             IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF VIRGINIA
                            ALEXANDRIA DIVISION
UNITED STATES                         :
                                      :     Case No. 1:20-CR-100
v.                                    :
                                      :
FELICIA DONALD                        :
                                      :
         Defendant.                   :

                   MOTION TO RESCHEDULE SENTENCING

         COMES NOW THE DEFENDANT, Felicia Donald, through her newly

admitted counsel and requests that this Honorable Court remove this case

from the sentencing docket of 21 August 2020 at 11:00 am and reset the matter

to an agreeable later date so that her new counsel have adequate time to

prepare.


         This case involves a medical practice and the government’s discovery is

voluminous. There are 18.5 gigabytes of data, not counting audio recordings.

There are hundreds of files representing thousands of pages of medical data.

The material includes thousands of messages by the defendant, including both

texts and emails, as well as hundreds of pages of financial records.

Additionally, there FBI 302s and transcripts of interviews.


         The defense will need to review the voluminous medical files with their

client. After that review, the defense will need to consult with a physician
  Case 1:20-cr-00100-LMB Document 33 Filed 07/23/20 Page 2 of 3 PageID# 155




who is an expert in the practice of pain medicine. In addition to all of that

work, there must also be a financial analysis of the defendant’s financial

status and background which will also require intensive consultation with the

client.


      The defense understands that the prosecution has had two agents and at

least one prosecutor working on this case since the summer of 2019. The

defense wants to present an accurate and correct position to the Court, which

requires an extensive period of time to prepare. The defense also needs to

conduct its own investigation regarding witnesses which, at this time of

COVID-19, is more difficult than it would be otherwise.


      Ms. Donald is entitled to effective assistance by informed counsel. The

defense is not asking for a year, as the government has had, but does need a

fair amount of time to get up to speed in this case. In that regard, this Court

is respectfully asked to bear in mind the fact that defense counsel are both solo

practitioners who practice in various courthouses in Northern Virginia.

Counsel has, as private attorneys do, more than one client.          Unlike the

Department of Justice, the defense does not have a worldwide network of

investigators available 24/7, nor various other experts on the payroll for use

whenever, and as needed. The resources of the defense are not equivalent to
 Case 1:20-cr-00100-LMB Document 33 Filed 07/23/20 Page 3 of 3 PageID# 156




those of the federal government. Counsel is asking for the necessary time for

the defense to prepare so it can provide effective representation.


      WHEREFORE, in consideration of these premises, the attached and

incorporated memorandum, and any such other matters as may become

evident at the hearing hereon, which hearing is hereby requested, this Court is

asked to grant this motion and such other relief as in the cause is deemed just

and proper.


                                     FELICIA DONALD
                                     By Counsel




Counsel for the Defendant:


          /S/
Bret D. Lee, Esq. (VSB #82337)
15021 Judicial Drive Suite 105
Fairfax, VA 22030
703 936 0580
bret@bretlee.com
Counsel for Defendant


         /S/
Marvin D. Miller, Esq. (VSB #1101)
1203 Duke Street
Alexandria, Virginia 22314
703 548 5000
ofc@mdmillerlaw.com
Counsel for Defendant
